Opinion issued November 17, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00916-CV
                             ———————————
                        IN RE JORGE MEDINA, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Jorge Medina, filed a petition for writ of mandamus, late on

November 16, 2016, seeking to compel the respondent, the Honorable John Phillips,

to grant a hearing on relator’s request for de novo hearing and to hear his trial on the

merits in his underlying petition to modify the parent-child relationship.1 With his

petition, relator also filed an emergency motion, also late on November 16, 2016, to


1
      The underlying case is In the Interest of J.M.J., A Child, No. 2014-04700J, in the
      314th District Court of Harris County, the Honorable John Phillips presiding.
stay his trial on the merits scheduled for November 17, 2016, before the associate

judge, pending resolution of his petition. See TEX. R. APP. P. 52.10(a).

      We deny the petition for writ of mandamus and dismiss the emergency

motion as moot. See TEX. R. APP. P. 52.8(a), (d).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                         2